Citation Nr: 0634453	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  03-11 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and T.T.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from November 1964 to November 
1967.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  

By a September 2002 statement, the veteran requested Decision 
Review Officer (DRO) review of his claim being appealed, 
prior to Board adjudication.  38 C.F.R. § 3.2600 (2006).  DRO 
review was afforded the veteran, as documented in a March 
2003 statement of the case. 

The Board in February 2005 remanded the claim for additional 
development.  It now returns for further review.  

The Board also notes that, in an unappealed May 1968 
decision, the RO, in pertinent part, denied entitlement to 
service connection for a nervous disorder. The June 2002 
decision on appeal denied service connection for PTSD. Where 
a prior claim for service connection has been denied, and a 
current claim contains a different diagnosis (even one 
producing the same symptoms in the same anatomic system), a 
new decision on the merits is required.  See Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996); but see Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997) (new etiological theory 
does not constitute a new claim).


FINDING OF FACT

The probative and competent medical evidence of record 
indicates that the veteran does not have PTSD.  




CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial RO decision on a claim for VA benefits.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

VA has fulfilled the above requirements in this case.  By 
VCAA letters in November 2001 and August 2005, as well as by 
the Board's February 2005 decision and remand, the veteran 
was informed of the notice and duty-to-assist provisions of 
the VCAA, and was informed of the information and evidence 
necessary to substantiate his claim for service connection 
for PTSD.  Those VCAA letters informed of the bases of review 
and the requirements to sustain the claim.  Also by the VCAA 
letters, the veteran was requested to submit evidence in his 
possession, in furtherance of his claim.  He was also told 
that it was ultimately his responsibility to see that 
pertinent evidence not in Federal possession is obtained.  

The VCAA letters requested that the veteran inform the RO of 
any VA and private medical sources of evidence pertinent to 
his claim, and provide necessary authorization to obtain 
those records.  They also requested evidence and information 
about claimed in-service stressors to support the claim, and 
informed of information necessary so that VA could assist in 
confirming in-service stressors.  The veteran did inform of 
in-service stressors, as well as medical care providers.  

As discussed in the merits-based discussion, below, the case 
has been denied by the RO and now by the Board based on 
absence of a confirmed diagnosis of PTSD, and hence complete 
development of alleged stressors was not required pursuant to 
the VCAA, since there presented no reasonable possibility 
that confirmation of stressors would further the veteran's 
claim absent current PTSD.  38 U.S.C.A. § 5103A (a)(2); 
38 C.F.R. §§ 3.159, 3.304(f).  

Records were sought from indicated medical sources, both VA 
and private.  All records obtained were associated with the 
claims folder.  Hence, any VA development assistance duty 
under the VCAA to seek to obtain indicated pertinent records 
has been fulfilled.  The veteran was also afforded a multiple 
VA psychiatric examinations, as detailed below, including 
most recently in March 2006, which examinations appropriately 
addressed the question of current PTSD as related to service.  

The veteran had informed the RO that he was in receipt of 
Social Security disability benefits, and such benefits 
determination(s) and underlying medical records were 
accordingly obtained and associated with the claims file in 
January 2004, in furtherance of the veteran's claim.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

By the appealed June 2002 rating action, by a March 2003 
statement of the case, by the February 2005 Board remand, and 
by an April 2006 supplemental statement of the case, the 
veteran was informed of the evidence obtained in furtherance 
of his claim.  The Board acknowledges that the statement of 
the case and supplemental statement of the case are "post-
decisional" documents.  We find, however, that this is not 
fatal in providing notice, because subsequent de novo review 
of the appealed claim, including consideration of the matter 
based on all appropriate criteria for a PTSD claim.  
38 C.F.R. § 3.304(f).  

The veteran addressed the appealed PTSD claim by submitting 
written statements, as well as by testimony provided before 
an RO hearing officer in December 2003.  The transcript of 
that hearing is contained in the claims folder.  The 
veteran's wife, and an acquaintance, were also afforded 
opportunity to support the claim by their testimony.  There 
is no indication that the veteran desired to further address 
his claim, or that such a desire remains unfulfilled.  

The Board is also satisfied that development requested in the 
February 2005 Board remand has been satisfactorily completed.  
See Stegall v. West, 11 Vet. App. 268 (1998).  A further VCAA 
letter was afforded the veteran in August 2005 to give notice 
and assistance in furtherance of the claim, and an 
appropriate VA examination was afforded the veteran in March 
2006, adequately answering questions posed by the remand.  De 
novo review was then undertaken by the April 2006 
supplemental statement of the case.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claim.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection is being denied, any issues as to rating 
or effective date are moot.

II.  Service Connection for PTSD

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection for PTSD generally requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2006); 
Cohen v. Brown, 10 Vet. App 128 (1997).  Section 4.125(a) of 
38 C.F.R. incorporates the 4th edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), which includes the criteria for 
a diagnosis of PTSD.  

In this case, the veteran contends that he has PTSD due to 
in-service stressors, including enemy mortar attacks.  Pre-
service medical records include a November 1964 psychiatric 
consultation, with the conclusion that the veteran had "mild 
anxiety which did not appear disqualifying [for service]."  
The veteran's service medical records include an April 1967 
record of treatment for a knee abrasion and injury suffered 
when diving under a truck during a mortar attack.  Thus, the 
occurrence of that event is corroborated as a possible 
stressor.  

As discussed below, the Board here denies the veteran's claim 
on the basis of absence of current PTSD.  Accordingly, the 
Board finds no necessity to address the issue of whether the 
veteran experienced other reported events in service claimed 
as stressors causative of PTSD.

Shortly after service, in April 1968, the veteran underwent a 
VA neuropsychiatric examination.  The examiner noted some 
self-reported service-related wounds, as well as a self-
reported skin disorder which the veteran claimed was a 
nervous condition.  However, the examiner noted that the skin 
condition had disappeared.  The veteran denied current 
psychiatric problems, stating, "I'm just as sound as you 
are."  He then worked as a machinist at a car dealership, 
had no financial problems, had his own apartment and prepared 
his own meals, socialized including dating and dancing with 
friends, and worked on racing cars as a hobby.  The examiner 
noted that. although the veteran was then separated from his 
wife and they were soon to be divorced, and she lived in 
another part of the country with his daughter, these 
circumstances did not appear to significantly bother the 
veteran.  The examiner noted that the veteran was not tense, 
nervous, or irritable.  The examiner concluded that the 
veteran "[had] made a very good social and industrial 
adjustment since he left the service," and found no current 
psychiatric condition.  

The claims file reflects no psychiatric evaluation in the 
following decades, until recent years, at around the time of 
the veteran's present claim.  

In a November 2003 evaluation letter, a licensed social 
worker (LSW) informed that she had treated the veteran at a 
Vet Center.  She noted the veteran's narrative of stressor 
events in service and his complaints of PTSD symptoms.  The 
LSW noted the veteran's frustration with VA examiners' and RO 
adjudicators' review of the evidence and interpretation of 
his statements in support of his claim.  The LSW, in an 
analysis entirely sympathetic to the veteran's cause, 
concluded that the veteran was sincere in both his narrative 
of past events and his report of history and current symptoms 
of PTSD.  Thus, while noting the veteran's self-reported poor 
memory and a past examiner's notation that the veteran's 
presentation was inconsistent with that of PTSD, the LSW 
nonetheless concluded that the veteran did in fact have 
significant PTSD, based on his meeting the DSM-IV criteria, 
based on the veteran's self-endorsement of symptoms and the 
LSW's acceptance of both these symptoms and the veteran's 
self-reported history.  

The claims file contains an October 2003 VA psychiatric 
treatment examination based on a referral from the LSW who 
provided the November 2003 evaluation letter.  At the 
examination, the veteran reported having a long history of 
PTSD symptoms dating from combat exposure in Vietnam.  The 
examiner noted that the veteran nonetheless reported raising 
children, being gainfully employed, and having a good 
relationship with his wife and children.  The veteran 
reported having a supportive marriage with his current wife 
for the past 24 years (though he reported being verbally 
abusive to her in past years), and enjoying such activities 
as woodcarving, leather braiding, and riding his motorcycle 
with friends.  However, he reported that he had gradually 
begun having more difficulties with isolative behaviors, 
insomnia, nightmares, hypervigilance, avoidance of 
activities, and depression and anxiety.  He also reported 
seeking private medical treatment for his symptoms.

The VA examiner noted that the veteran had significant anger 
and frustration with VA's denial of his PTSD claim.  The 
examiner also noted that the veteran exhibited moderate 
dysphoria and reported some suicidal ideation, without 
intent.  The examiner concluded that the veteran had a mood 
disorder, but also had an anxiety disorder not otherwise 
specified.  The examiner added that the veteran "likely has 
PTSD if what he reports he experienced was actually what he 
went through."  Upon the veteran presenting that examiner 
with a copy of the above-noted April 1967 record of in-
service treatment for a knee injured during a mortar attack, 
the October 2003 examiner in a June 2004 addendum concluded 
that a PTSD diagnosis "seems to be warranted and correct."

However, as illuminated in the discussion which follows, the 
weight of VA psychiatric examiner's opinions, in contrast to 
this June 2004 addendum opinion, preponderates to the effect 
that the veteran does not have PTSD, and his self-reported 
symptoms and narrative of a history of same are insufficient 
and insufficiently consistent to support the diagnosis of 
PTSD.  

The claims folder contains records of the treatments by 
private psychiatrist, dated from December 2001 through March 
2002, to assist the veteran with some anxiety symptoms which 
included sleep difficulties.  In these treatment notes, this 
psychiatrist noted the veteran's existing conditions 
including major depression, some paranoid isolative feelings, 
and PTSD with avoidant behaviors.  These records do not 
reflect that the psychiatrist made a formal diagnosis of PTSD 
based on medical records and past history, as there is no 
discussion of other medical records, of the criteria for a 
diagnosis of PTSD, or of stressor experiences in service.  
Hence, the examiner apparently accepted the diagnosis based 
on the veteran's self-report of the diagnosis and/or 
associated symptoms.  In this regard, the Board notes that a 
medical opinion is inadequate when unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Also, a medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  Hence, these private medical records ultimately 
do not contain a diagnosis of PTSD cognizable to support the 
claim.  

In April 2002 a VA surveyor conducted a social and industrial 
survey to inform evaluation of the veteran's case.  The 
private psychiatrist who treated the veteran from December 
2001 through March 2002 was noted to be a close personal 
friend of the veteran for the past 33 years.  The veteran was 
tearful when talking to the surveyor about his military 
experiences, and described current symptoms or conditions 
including depression, irritability, anger, and isolating 
himself from others.  He reported pre-service experiences and 
difficulties, as addressed below in discussions later VA 
examinations.  He reported being illiterate before entering 
service due to dyslexia, and ultimately not becoming literate 
until his 30s.  The surveyor discussed at some length the 
stressors reported by the veteran, as well as their 
implausibility or their contradiction either by historical 
facts or by documented evidence contained within the claims 
file.  The Board will not further discuss these claimed 
stressor events, as ultimately this decision turns on the 
absence of current PTSD, as noted.   

At a VA examination by a psychologist in May 2002 for 
compensation purposes, the claims file and recent social and 
industrial survey were reviewed.  The examiner noted that the 
veteran was distrustful, exhibited an intimidating manner, 
and made clear that he had no desire for treatment.  A PTSD 
scale and personality assessment inventory (PIA) were 
administered.  The examiner noted that the veteran had 
control issues related to loss of his father while still a 
child, and legal difficulties as a teenager due reportedly to 
shoplifting in an attempt to assist his family.  Learning 
disabilities were noted, with the veteran reporting that his 
parents took him out of school in the fifth grade due to 
difficulties reading and writing, and his DD Form 214 
reflecting that he had two years of high school.  The 
examiner concluded from this, and from responses at the 
social industrial survey, that the veteran had developed 
adjustment problems prior to entering service.  The examiner 
also noted the pre-service-induction consultation with 
findings of mild sleep problems and anxiety, as well as the 
neuropsychiatric consultation with the veteran in 1968, 
revealing no findings of any psychiatric disorder.  

While the veteran endorsed symptoms of PTSD at the May 2002 
examination, the Board notes that this included symptoms 
questioned by later evaluations.  The veteran endorsed 
avoiding things that reminded him of the Vietnam War, and 
explained this as having difficulty remembering details of 
the war, avoiding television and movies about the war, and 
giving up hunting.
 
The May 2002 examiner noted that the veteran's PAI score was 
so elevated as to be  two standard deviations from the mean 
sample for veterans treated for PTSD.  The examiner thereby 
concluded that the veteran had "significant psychiatric 
issues" other than PTSD.  The examiner also noted the 
complicating factors of paranoia and depression in this case, 
but ultimately concluded that a PTSD diagnosis was not 
warranted based on the veteran's history and demonstrated 
psychiatric profile.  

At a VA examination in January 2003 for compensation 
purposes, the claims file and the recent social and 
industrial survey were reviewed.  The veteran was also 
administered an MMPI-2.  The examiner noted inconsistencies 
between statements in the interview and prior statements at 
the social and industrial survey.  The veteran reporting 
being devastated at his father's death, versus reporting that 
the loss of his father had no significant negative impact on 
him then or now.  The examiner interpreted this as the 
veteran attempting to discount the effects of childhood 
experiences, in furtherance of his claim.  The veteran also 
reported significant rejection and abuse by other children in 
childhood, and difficulties with dyslexia or other learning 
problems causing him to not advance in school.  The examiner 
noted that the veteran's father's death when the veteran was 
14 was a significant stressor, and all the reported childhood 
experiences significantly affected the veteran's psychiatric 
and social adjustment, with a resulting difficulty with 
authority pre-dating service.  The examiner further noted 
that the veteran also endorsed significant difficulties with 
sleep, anxiety, and excessive worry prior to entering 
service.  The examiner accordingly concluded that the veteran 
likely had an anxiety disorder prior to service.
 
Also at the January 2003 examination, the veteran reported 
recently becoming aware of some significant gaps and 
inaccuracies in his remote memory, as well as some impairment 
in short-term memory.  However, the examiner only observed 
that the veteran occasionally lost his train of thought.  The 
veteran reported being a perfectionist, becoming distressed 
and angry when his patterns of behavior are disturbed, and 
having a strong desire to control the behavior of those 
around him.  He also expressed anxiety over lack of control 
over his life circumstances, and irritability when things do 
not go as planned.  He addressed his physical ailments and 
associated guilt that he was not able to work to help support 
his wife, and endorsed associated occasional feelings of 
worthlessness.  The January 2003 examiner concluded that the 
veteran's MMPI-2 profile, including those showing 
somatization and unresolved dependency issues, was more 
consistent with an anxiety disorder other than PTSD.  The 
examiner thus concluded, based on review of the entire record 
and interview findings, that a diagnosis of PTSD was not 
warranted. 

In January 2004, a panel of two psychiatrists and a 
psychologist reviewed the veteran's claims file and medical 
records, to address whether he has PTSD, including as related 
to service.  The panel noted that the PTSD examination 
conducted in January 2003 VA was very thorough, and was 
informed by psychological testing.  The panel further noted 
that the medical records and tests indicate that the veteran 
tends to exaggerate his symptoms.  The panel concluded, based 
on the record, that the veteran did not carry a diagnosis of 
PTSD, even though he had been diagnosed with an anxiety 
disorder and assessed with depressive somatization and 
paranoid symptoms.  (They did not address the November 2003 
LSW's opinion.)  They noted past treatment evaluations, 
including the veteran's above-noted private treating 
psychiatrist's assessments of chronic and severe explosive 
disorder, organic affective disorder, and chronic pain 
syndrome, as well as an Axis II diagnosis of explosive 
personality.  They found this private assessment consistent 
with findings upon psychological testing for the January 2003 
VA examination.  The panel noted findings of significant 
cognitive and learning deficits upon neuropsychological 
testing for the November 2003 VA examination.  They also 
noted the veteran's self-reported ongoing and multiple-decade 
history of marijuana use multiple times per week, as well as 
his consumption of six or more cups of coffee daily, both of 
which may exacerbate paranoia and anxiety.  

The panel concluded that the veteran does have an anxiety 
disorder other than PTSD, with somatic, depressive, 
obsessive, and paranoid symptoms.  They concluded that the VA 
examination conducted in 1968, only months after service, 
conclusively showed that the veteran did not have PTSD.  They 
explained that, while a person may initially present with 
symptoms of PTSD shortly after a stressor and those symptoms 
may thereafter abate, only to reappear years later, that was 
not the case here, where the veteran had demonstrated no PTSD 
symptoms proximate to service.  Accordingly, the panel 
concurred with determinations of the prior VA examiners, that 
no diagnosis of PTSD was warranted.  

Most recently, at a March 2006 VA psychiatric examination for 
compensation purposes, the examiner carefully reviewed the 
claims folder and sought to elicit from the veteran details 
of claimed stressors.  The examiner noted the veteran's pre-
service history, as well as his military records, including 
service medical records, and his recent upgrade of service 
awards to a Purple Heart, a Meritorious Unit Commendation 
Medal, and a Vietnam Service Medal with two bronze service 
stars.  The examiner also noted that the veteran had created 
a website directed at assisting veterans, addressing PTSD 
claims and the Vietnam War, and spent a significant portion 
of his time managing that website.  

At the March 2006 examination, the veteran reported that he 
had no symptoms before beginning the compensation and pension 
process.  He reported that he first filed a claim in 1997 
because of physical disability due to a work-related 
accident.  He further complained that he had mental issues 
associated with going through the compensation and pension 
process.  Regarding alleged stressors, the veteran did not 
consistently affirm past alleged stressors as having actually 
occurred, but rather at times during the interview endorsed 
some as being a dream he had had, and further explained that 
he could not recall details about service due to the decades 
that had elapsed in the interim.  Upon evaluation, the 
examiner found the veteran's insight and judgment "limited 
by his focus on the [compensation and pension] process and 
how he is being 'wronged.'"  The examiner diagnosed an 
adjustment disorder with mixed anxiety and depression, 
cannabis abuse, and nicotine dependence, as well as a 
personality disorder not otherwise specified.  Addressing the 
DSM-IV criteria for a diagnosis of PTSD, the examiner 
concluded as follows (this is not a direct quotation of the 
report, but a paraphrasing of the findings):  

Criterion A was not met.  The veteran did not have the 
requisite response of "intense fear, helplessness, or 
horror" to in-service stressors.  Rather, the veteran 
conceded having little or no memory of the alleged 
stressor events.  To the extent he recounted them, he 
presented a boastful narrative of his prowess in dealing 
with circumstances, thus displaying the opposite of an 
aversion to a recollection the alleged events.  

Criterion B was not met.  The veteran did not endorse 
re-experiencing phenomena.  

Criterion C was not met.  The veteran did not endorse 
avoidance as related to his confirmed knee injury 
incident, or to his Vietnam experiences generally.  
Rather, as noted, he ran a website for which he produced 
significant content specifically dealing with Vietnam 
experiences and associated VA claims.  As the examiner 
noted, the veteran gave him a business card for the 
website.  The veteran was "immersing himself in 
memories rather than avoiding them."

Criterion D was not met.  Neuropsychiatric symptoms 
complained of by the veteran, including sleep 
difficulties, irritability, and anger, were attributable 
to the veteran's other diagnosed psychiatric conditions 
and/or to his personality disorder.  

Thus, the examiner found that the veteran meets none of the 
DSM-IV criteria for a diagnosis of PTSD, and hence concluded 
that the veteran does not have PTSD.  The examiner further 
concluded "to a reasonable degree of medical certainty" 
that the veteran does not have a psychiatric disorder that 
was caused by, or was otherwise related to, service.  The 
examiner did conclude that the veteran has an adjustment 
disorder associated with his pursuit of his VA claim.  

Thus, VA examinations for compensation purposes have assessed 
multiple psychiatric problems or adjustment disorders or 
personality disorders as pre-existing service or as otherwise 
being unrelated to service.  Difficulties associated with the 
veteran's loss of his father, maladjustment at school and not 
finishing school, learning disability and illiteracy, control 
issues, and a personality condition associated with paranoia 
and distancing himself from others, have all be assessed by 
the majority of these examining psychiatrists and 
psychologists as not being associated with service or PTSD.  
The VA examiner who conducted examinations specifically for 
compensation purposes carefully reviewed the claims folder, 
addressed pertinent evidence, and concluded that the veteran 
does not have PTSD.  These opinions are more reliable and 
hence more probative than those of the above-noted Vet Center 
LSW and treating VA psychiatrist, because these opinions are 
based on a review of the entire record and thorough 
evaluation of the veteran, and because they address the 
diagnostic criteria for a diagnosis of PTSD.  They are also 
consistent with VA and private treatment records, the weight 
of which are to the effect that the veteran other disorders 
but not PTSD.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and to determine where to 
give credit and where to withhold the same and, in doing so, 
the Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to 
medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  The opinion of the Vet Center LSW in November 
2003 and of the VA treating psychiatrist in June 2004, to the 
effect that the veteran has PTSD, are based on a pro-patient-
treatment focus.  As recent examiners for compensation 
purposes have noted, the veteran has psychiatric symptoms 
associated with preoccupation with his PTSD claim, which 
would certainly be alleviated if his claim were simply to be 
granted.  However, medical benefit is not an appropriate 
basis for an adjudicative determination as to the presence of 
absence of a claimed disability; VA adjudication must be 
based on evaluation of the evidence, and must be consistent 
with the facts shown.  38 C.F.R. §§ 4.2, 4.3, 4.6 (2006).

The U.S. Court of Appeals for Veterans Claims provides 
guidance for weighing medical evidence that precludes 
affording significant weight to the opinions of the LSW and 
treating VA physician, as compared to those of the VA 
examiners for compensation purposes.  The Court has found 
that post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  In contrast to the examiners for compensation 
purposes, the records does not reflect that either the 
treating LSW or the treating VA psychiatrist reviewed the 
service medical records for purposes of preparing their 
opinions.  In addition, an examination that does not take 
into account the records of prior medical treatment is 
neither thorough nor fully informed.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Again in contrast to examiners 
for compensation purposes, neither the LSW nor the treating 
VA psychiatrist informed their opinions with a review of the 
claims file.  Finally, a medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  The LSW and treating 
psychiatrist accepted in their opinions without question the 
veteran's reports of symptoms and history.  As addressed by 
VA examiners for compensation purposes, service and post-
service documents within the claims folder, including post-
service medical records, contradict various contentions of 
past history and ongoing PTSD symptoms alleged by the veteran 
and accepted by the treating LSW and VA psychiatrist.  Thus, 
the weight to be accorded the opinions by these two treating 
medical personnel is limited, and in this case is outweighed 
by the consistent findings of VA examiners for compensation 
purposes, to the effect that PTSD is not present.  

The Board has considered the veteran's numerous submitted 
statements, photographs, and documentary evidence addressing 
his claim, and his discussions addressing the validity or 
probity of medical statements, findings, and conclusions, as 
well as his testimony addressing these and related points.  
The Board has also considered a May 2002 statement by the 
veteran's wife, and testimony by her and by an acquaintance.  
However, all these statements and testimony are in the nature 
of lay evidence, and hence ultimately cannot serve as medical 
evidence to rebut the medical conclusion of VA medical 
examiners that PTSD is not present.  Espiritu.  

In the absence of current disability, the preponderance of 
the evidence is against the claim for service connection for 
PTSD.  38 C.F.R. § 3.304 (f).  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for post-traumatic stress disorder is 
denied. 



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


